UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1833


DARYL A. GREEN,

                    Debtor - Appellant,

             v.

1900 CAPITAL TRUST II, BY U.S. BANK TRUST NEWREZ LLC, d/b/a
Shellpoint Mortgage Servicing,

                    Creditor - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:19-cv-02270-TDC)


Submitted: January 19, 2021                                       Decided: January 21, 2021


Before AGEE, WYNN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Daryl A. Green, Appellant Pro Se. Elizabeth Marian Abood-Carroll, ORLANS PC, Troy,
Michigan, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daryl A. Green appeals the district court’s order affirming in part the bankruptcy

court’s order overruling his objections to Appellee’s proof of claim, vacating that order in

part, and remanding to the bankruptcy court for further proceedings. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291, and certain interlocutory and

collateral orders, 28 U.S.C. § 1292; Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan

Corp., 337 U.S. 541 (1949). The order Green seeks to appeal is neither a final order nor

an appealable interlocutory or collateral order. See In re The Wallace & Gale Co., 72 F.3d

21, 24 (4th Cir. 1995) (“District court orders remanding cases to the bankruptcy court for

further consideration are not, ordinarily, final orders.”). Accordingly, we dismiss the

appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                               DISMISSED




                                             2